Title: To John Adams from Catherine V. R. Malcom, 13 August 1812
From: Malcom, Catherine V. R.
To: Adams, John



Dear Sir
Utica August 13th: 1812—

If I have not addressed you before it was not that gratitude did not prompt an expression of the feelings your early patronage & continued kindness had excited—
You are pleased to enquire the name and age of our Child—We have given him his Grandfathers name of William—he is 2½ Years and rather (if a Mother may be credited) promissing than otherwise—
I am proud my dear Sir to find that the advice I have hitherto given Mr Malcom is such as you also have recommend that He should return to the practise of the Law, but it is now no longer easy to do so, his political sentiments; and, shame to the inhabitants of this place, his Gratitude to his early friend, have deprived him of the support of Federal Gentlemen here, who incapable of the enlarged views and sound policy of the once leaders of that Party, are able only to imitate their errors and to trumpet their opinions—proscuting those who will not go all lengths—Under these circumstances, and with a family so small as ours: I could wish that instead of returning to the Bar, Mr Malcom could procure a situation abroad, his genius is perhaps fitted for it & the weakness of my own health seems to require a change of climate—The society of this place is not agreable to a person of liberal education—it consists chiefly of Merchants—A very close attention to Pounds, Shillings & pence is not highly calculated to improve the mind or soften the heart, this however does not prevent their being profound Politicians. the Science of Governing mighty empires being, it would seem more easy to acquire—than any other Art under Heaven.
I anticipate with a great deal of delight a visit to Boston in the Autumn, when I shall be presented to those friends, for whom even Mr Malcom himself entertains not a great veneration than / Your very humble St

Catharine V R Malcom